DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16b in Figure 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002], the last line of this paragraph appears to be unfinished
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“attachment components” in claims 7-9 lacks antecedent basis in the specification.

Claim Objections
Claims 4, 6, and 16 are objected to because of the following informalities:
Claim 4, line 3, “the separation” should read --a separation--
Claim 4, line 4, “two pulley” should read --two pulleys--
Claim 6, line 2, “shuttle” should read --shuttle.--
Claim 16, line 1, “first and second pulleys” should read --the first and second pulleys--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attachment components” in claim 7 is not described in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the first ends of the first and second cables are positioned proximate another” and “the second ends of the first and second cables are positioned proximate another” in lines 3-4. There is insufficient antecedent basis for the limitations of “another” in the claims and it is unclear what this limitation is referring to.
Claim 4 recites the limitation “a first pulley” and “a second pulley” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “first pulley” and “second pulley” is referring to a first and second pulley of the “two pulleys” recited in line 1 of claim 4.
Claim 6 recites the limitation “the lengths” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “at least a portion of a first cable slot” in line 12. It is unclear if this limitation is the same as the “first cable slot” recited in line 5 of claim 12.
Claim 13 recites the limitation “the first slot” in line 2 and “the second slot” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations refer to the “first cable slot” and “second cable slot” or the “first cable feed slots” and “second cable feed slots” recited in lines 5-8 of claim 12.
Claim 19 recites the limitation “the first slot” in line 2 and “the second slot” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is unclear if these limitations refer to the “first cable slot” and “second cable slot” or the “first cable feed slots” and “second cable feed slots” recited in lines 5-8 of claim 12.
Claim limitation “attachment components” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 5,674,159).
Regarding claim 1, Davidson teaches an exercise device comprising:
a first cable and a second cable (ropes 200), the first and second cables each having a first end and a second end, wherein the first ends of the first and second cables are positioned proximate another and the second ends of the first and second cables are positioned proximate another (Fig. 1), and
a shuttle (body 300) attached to corresponding lengths of the first cable and the second cable, wherein the shuttle is adapted to translate along the first cable and the second cable (Fig. 1),
wherein translation of the shuttle towards the second ends of the first and second cables is achieved by the separation of the first ends of the first cable and the second cable (Fig. 9 shows a user separating an end of the two ropes 200 during an exercise. The exercise device is capable of being used without first spinning the body 300. Thus, the shuttle is capable of translating towards the second ends of the cables when a use separates the second ends of the cables.).

Regarding claim 2, Davidson teaches the exercise device of claim 1, wherein the second ends of the first and second cables are positioned at a stationary, elevated location, whereby, upon the joining of the first ends of the first and second cables, gravity forces the shuttle to translate towards the first ends (Fig. 15 shows the second ends secured to a door at an elevated location and the ropes 200 angled down. In this configuration, the body 300 would fall to the first ends of the ropes 200 due to gravity.).

Regarding claim 3, Davidson teaches the exercise device of claim 1, wherein translation of the shuttle towards the first ends of the first and second cables is achieved by the separation of the second ends of the first cable and the second cable (Fig. 9 shows a user separating an end of the two ropes 200 during an exercise. The exercise device is capable of being used without first spinning the body 300. Thus, the shuttle is capable of translating when a user separates the cables.). 

Regarding claim 6, Davidson teaches the exercise device of claim 1, wherein the shuttle further comprises a cable guide (reinforced hub 303) separating the lengths of the first and second cables attached to the shuttle (Fig. 11).

Regarding claim 7, Davidson teaches the exercise device of claim 1, further comprising attachment components disposed at the first ends and second ends of the first and second cables (Fig. 1 shows handgrips 100 and handlebar 400 attached to the ends of the ropes 200.).

Regarding claim 8, Davidson teaches the exercise device of claim 7, wherein the attachment components are selected from the group consisting of a handle, a strap, an exercise bar, and a rope (Fig. 1 shows handgrips 100 and handlebar 400 attached to the ends of the ropes 200.).

Regarding claim 9, Davidson teaches the exercise device of claim 7, wherein the attachment components at the second end are adapted to attach to a stationary object (Fig. 9 shows handlebar 400 attached to a stationary door.).

Regarding claim 10, Davidson teaches the exercise device of claim 1, further comprising stops (knot-stop 105 and tubing) disposed proximate the first ends and the second ends of the first and second cables, the stops adapted to stop the translation of the shuttle along the first and second cables (Fig. 2 shows a knot-stop 105 at the end of the rope 200. The knot-stop would stop the body 300 at the end of the rope 200.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 5,674,159) as applied to claim 10 above, and further in view of Hobbs (US 4,003,575).
Regarding claim 11, Davidson teaches the exercise device of claim 10.
Davidson does not teach wherein positions of the stops are adjustable along the first and second cables.
However, in a similar field of endeavor, Hobbs teaches a shuttle (disc 11) with two cables and stops on either end of the cables wherein positions of the stops (moveable grip 40) are adjustable along the first and second cables (Fig. 10 shows the grip 40 moveable along the rope. The grips 40 would stop the disc 11 at the end of the rope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stops of Davidson with the moveable stops of Hobbs with the predicted result of adjusting how far the shuttle can translate down the ropes (see MPEP 2141(III)).

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is allowed.

Regarding claim 4, Davidson teaches the exercise device of claim 1.
Davidson fails to teach wherein the shuttle comprises two pulleys disposed on opposite lateral sides and positioned in a horizontal plane, wherein the cables are positioned through an open space defined by the separation of the two pulley, wherein a first pulley is adapted to engage and rotate along the first cable and a second pulley is adapted to engage and rotate along the second cable.
Regarding independent claim 12, Davidson teaches an exercise device comprising: a shuttle (body 300) configured to translate along a first and a second cable (ropes 200) in response to a separation of the cables by a user(Fig. 9 shows a user separating an end of the two ropes 200 during an exercise. The exercise device is capable of being used without first spinning the body 300. Thus, the shuttle is capable of translating towards the second ends of the cables when a use separates the second ends of the cables.), wherein the shuttle comprises: a housing having a first side and a second side; a first cable slot (hole 304) extending through the housing between a pair of first cable feed slots positioned respectively at the first side and the second side of the housing (Figs. 11, 12: The hole 304 has an opening on the first side of the body 300 and the second side of the body.); a second cable slot (hole 304) extending through the housing between a pair of second cable feed slots positioned respectively at the first and second side of the housing (Figs. 11, 12: The hole 304 has an opening on the first side of the body 300 and the second side of the body.).
Davidson fails to teach a first pulley rotatably mounted to the housing and having a first engagement surface that extends around the first pulley configured to engage the first cable when extended through the first cable slot, the first engagement surface defining at least a portion of a first cable slot; a second pulley rotatably mounted to the housing and having a second engagement surface that extends around the second pulley configured to engage the second cable when extended through the second cable slot, the second engagement surface defining at least a portion of the second cable slot.
Regarding independent claim 20, Davidson teaches a method for two users to perform one or more exercises using an exercise device comprising a first and second cable (ropes 200) having a pair of first and second ends and a shuttle (body 300) adapted to translate along the first and second cables from the first ends towards the second ends and from the second ends towards the first ends, said method comprising: positioning a first user at the first ends and a second user at the second ends (Fig. 1); positioning the shuttle proximate the first ends; positioning the first and second cables substantially parallel (Fig. 15 shows the ropes 200 in parallel.); separating the first ends of the first and second cables, wherein the force of separation causes the shuttle to translate towards the second ends; returning the first ends to a substantially parallel position (Figs. 1, 9. Col. 9, lines 3-9: “A variation on the basic technique, made possible by the dual handgrips, is for the user to force the handgrips apart instead of drawing them in tandem. For example, the user can push one outward to the right and the other outward to the left. Alternatively, the user can hold one handgrip in a stationary position while moving the other one away from it (downward, for example).”); 
Davidson fails to teach separating the second ends of the first and second cables, wherein the force of separation causes the shuttle to translate towards the first ends; and returning the second ends to a substantially parallel position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784